CUNNINGHAM, J.,
concurring, in part, and dissenting, in part:
I concur with the opinion affirming the conviction of six counts of use of a minor under the age of eighteen in a sexual performance. I dissent in the reversal of the one count of use of a minor under the age of eighteen in a sexual performance as it relates to Sophia.
I respectfully suggest that, with this opinion, we proceed further into the entangling undergrowth of the unanimity issue. The requirement of Section 7 of our state constitution simply requires that every juror agree that the defendant is guilty of the charge for which he stands trial. The evidence indicated that over a period of *833about sixteen months, the Appellant committed the acts of using the minor Sophia to engage in sexual performance twice. He could have been charged for each. He was only charged for one crime. A unanimous jury found that he committed that crime either through one act or another.
The most disturbing result of our decision here today is that it will seriously impair the prosecution and convictions of the molestation and rape of small children. A four-year-old can clearly testify — perhaps with the assistance of anatomical dolls — about the criminal acts committed upon him or her. The evidence may narrow down the possible time period when it would have occurred. But a small toddler molested several times cannot with precision nail down certain times and places when the acts occurred. If the defendant is charged with only one count of sexual assault over an extended period of time, then the unanimity rule is not violated when the jury unanimously agrees that the defendant committed the crime. No unanimity is required as to which time. It may be one, or it may be all. But the jury has unanimously found the defendant guilty of the crime. It will be impossible for the prosecutor in many child molestation trials to concentrate on a certain act as to date and place to comply with the results of our decision here today.
Secondly, the Appellant did not object to the instruction. Nor did the Appellant submit alternative instructions. The trial judge has the right to assume, in these instances, that both sides are satisfied with the jury instructions. We stretch the notion of palpable error in reversing this charge. It is difficult for me to see the “manifest injustice” in this case when there was evidence of two crimes against Sophia, and the Appellant was charged and unanimously convicted of only one.
Our trial judges are being ambushed by such decisions as this one when we so lightly deem palpable error when the mistake has not been preserved. We are watering down our palpable error standard with such holdings as this to the point that it behooves the defense lawyer not to object on jury instructions and just allow the trial court to walk, unwarned, onto the unanimity land mine. Even if the instruction in this case is deemed error, such miscue is a far cry from a “manifest injustice.”
Therefore, I respectfully dissent on that charge.
SCOTT, J., joins.